Citation Nr: 1648154	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for submucosal uterine fibroids, status post exploratory laparoscopy and hysteroscopy (fibroids).

2. Entitlement to a rating in excess of 10 percent prior to March 18, 2014, in excess of 20 percent effective from March 18, 2014, and in excess of 40 percent effective from March 4, 2016, for lumbar spine degenerative disc disease (DDD), L4-5 (lumbar spine disability).


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of that hearing has been associated with the record.  

During the pendency of the appeal, in a March 2014 rating decision, the RO granted a 20 percent rating for the service-connected lumbar spine disability, effective from March 18, 2014.  By March 2016 rating decision, the RO granted a 40 percent rating for the service-connected lumbar spine disability, effective from March 4, 2016.  The Veteran continued her appeal for higher ratings.

Service connection for radiculopathy of the right and left lower extremities was granted in the March 2014 rating decision.  The Veteran did not appeal the evaluation assigned; accordingly, this issue is not on appeal.  The Veteran did, however, file a notice of disagreement (NOD) regarding the effective dates assigned.  Although the RO has not yet issued a statement of the case (SOC) regarding these issues, VACOLS indicates that it is actively working these issues.  Accordingly, the Board will not take jurisdiction and remand these issues for such.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains documents that are duplicative of what is in VBMS or that are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has pelvic pain or other symptoms that are not controlled by treatment.

2.  Prior to March 18, 2014, the Veteran's lumbar spine disability was manifested by painful motion and stiffness, and other functional limitations, but did not exhibit or more nearly approximately forward flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine greater than 120 degrees, or abnormal gait, or abnormal spinal contour, even when considering additional functional loss. 

3.  On and after March 18, 2014, the Veteran's lumbar spine disability, was manifested by forward flexion limited to 25 or 30 degrees when considering additional functional loss.  

4.  On and after March 4, 2016, the Veteran's lumbar DDD, L4-5, was manifested by limitation of motion, but did not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine, even when considering additional functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for submucosal uterine fibroids, status post exploratory laparoscopy and hysteroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.116, Diagnostic Code 7629 (2015).

2.  Prior to March 18, 2014, the criteria for a rating in excess of 10 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).

3.  On and after March 18, 2014, the criteria for a 40 percent rating, but no higher, for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).

4.  On and after March 4, 2016, the criteria for a rating in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in October 2008.

Additionally, in June 2015, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned VLJ.  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the June 2015 hearing, the VLJ stated the issues on appeal, and information was also solicited regarding the severity of the Veteran's service-connected disabilities as well as any recent treatment received.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  Additionally, remand was undertaken in October 2015 to obtain private medical records.  All deficiencies in evidence were thus cured.  The undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the VA examinations in 2008, 2009, 2014, and 2016 each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Although the spine examinations do not provide range of motion in weight bearing and non-weight bearing and active and passive motion, the Board finds that it may nonetheless proceed to adjudication of the claim.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  A new examination would not reveal such range of motion findings present in 2008, 2009, and 2014.  And as of March 2014, the range of motion necessary for a higher evaluation would be no range of motion, or ankylosis of the lumbar or entire spine.  At no point has the Veteran alleged that her spine is fixed.  Thus, remand for an examination that complies with Correia would not provide any additional benefit to the Veteran.  It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and she has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

In October 2015, the Board remanded this matter for further development.  The Board requested that recent VA treatment records be obtained.  Additionally, the RO was to request authorization to obtain certain private records from the Veteran.  Then, current examinations were to be conducted.  VA records were added to the claims file in November 2015 and in February 2016.  A letter requesting authorization for release of the private records was sent in February 2016.  NO response to this letter was received.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  March 2016 VA examinations were conducted.  Review of the record shows there has been substantial compliance with the October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2. 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

III.  Factual Background and Analysis

1.  Fibroids

The Veteran's uterine fibroid disability is rated in accordance with 38 C.F.R. 
§ 4.116, Gynecological Conditions and Disorders of the Breast.  As there is not a specific Diagnostic Code for uterine fibroids, the condition was evaluated under an analogous criteria based on the anatomical location and the symptoms manifested.  See 38 C.F.R. § 4.20 (2016).  In this case, the RO found that the criteria for endometriosis under Diagnostic Code (DC) 7629 are most appropriate.

DC 7629 provides for a 10 percent disability rating where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent rating is assigned for cases where endometriosis has resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum schedular 50 percent rating is assigned where the evidence shows that the endometriosis has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, DC 7629.

A December 2008 VA examination was conducted.  The Veteran reported her menstruation was regular with a 28 day cycle.  It was noted that she reported heavy bleeding since 2000 which cannot be controlled by treatment.  She also reported having pelvic pain, but reported no irregular bleeding or vaginal discharge.  She did not have any urinary incontinence.  It was noted that she was not receiving any treatment for her condition, that all symptoms were responsive to therapy or treatment, and that continuous treatment was not needed to control the condition.  It was noted that she had an IUD in place to control bleeding, that she had surgery in. the past to remove one fibroid and others were left, and that she reported she did not experience any functional impairment from this condition.  Pelvic examination revealed her uterus was normal in size, with no palpable masses, abnormal discharge, or undue tenderness.  There were no findings of adhesions, fistulas, rectocele, cystocele, or incontinence.  There was also no uterine prolapse and the uterus was not displaced. 

In December 2009, the Veteran underwent a VA examination.  The Veteran reported fibroids since 1990, and she stated that her menstruation was irregular and occurred sporadically, and she had an IUD in place.  She had a sporadic history of urinary tract infections, and she had heavy bleeding since 1989 which can be controlled by treatment. She reports no irregular bleeding, vaginal discharge, pelvic pain, or fever.  She did not have any urinary incontinence.  It was noted that she had a hysteroscopy to remove a fibroid in June 2002, and that all the symptoms were responsive to therapy or treatment, and continuous treatment was not needed to control this condition.  There are no side effects to treatment.  Pelvic examination revealed a uterus that was normal in size with no palpable masses, abnormal discharge, or undue tenderness, and there were no findings of adhesions, fistulas, rectocele, cystocele, or incontinence.  There was also no uterine prolapse nor is the uterus displaced.  She reported the following overall functional impairments: condition with fertility and sexual ability which lead to depression and weight loss.  The diagnosis was submucosal uterine fibroid, status post exploratory laparoscopy and hysteroscopy.  The condition was in remission.  

A September 2010 VA record noted the Veteran reported occasional pelvic pain.  The IUD was in place.  A May 2011 VA record, the Veteran reported there was no pelvic pain.  

A March 2014 VA examination was conducted.  The diagnoses were listed as submucosal uterine fibroid, with exploratory laparoscopy and hysteroscopy, and endometriosis in March or April 2002.  The Veteran reported that after removal of her fibroid, her symptom of heavy bleeding subsided, however, she continued to report intermittent abdominal pain and cramping.  Symptoms related to her gynecological condition included intermittent pain.  She took daily Naproxen for treatment related to her condition.  It was noted that her symptoms required continuous treatment for the abdominal cramping and intermittent pelvic pain that was relieved by routine Naproxen on a twice daily basis.  It was noted that her gynecological condition did not impact her ability to work.  

In an August 2014 VA record, the Veteran's pelvic examination was normal.  An August 2015 VA medical record noted that the Veteran reported her bleeding was under good control with placement of the IUD.  

A March 2016 VA examination was conducted.  The diagnoses were listed as endometriosis and leiomyoma, but she stated that she was not having an issue at that time.  On examination it was noted that she currently had amenorrhea, along with hot flashes and night sweats.  She had no current symptoms related to a gynecological condition.  The examiner noted that the Veteran was currently premenopausal and had no menstrual cycles or pelvic pain.  The examiner noted no current gynecological disability. 

The Board finds that an evaluation in excess of 10 percent is not warranted.  Review of the record shows that the Veteran's symptoms have included pelvic pain and cramping, which, prior to March 2016, required continuous treatment or medications on a daily basis for pain relief.  The evidence of record does not reflect that the Veteran experiences pelvic pain, or heavy or irregular bleeding, that is not controlled by treatment.  As such, a rating in excess of 10 percent is not available under Diagnostic Code 7629.  Further, the most recent VA gynecological examination showed no such current symptoms or residuals.  In summary, the Veteran's symptoms do not support a rating in excess of 10 percent for her service-connected submucosal uterine fibroids.  

The Board has considered the applicability of the benefit of the doubt doctrine; but as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107 (b).  Accordingly, a rating in excess of 10 percent for service-connected submucosal uterine fibroids is denied.

2.  Lumbar Spine Disability

The Veteran's lumbar spine disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (lumbosacral strain), which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The record, however, shows that he has DDD (degenerative disc disease) of the spine, which may alternatively be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine. 

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. at Note (1).  As noted above, however, the right and left lower extremity radiculopathy was granted during the appeal period.  The effective date has been challenged by the Veteran and is being remanded herein.  Thus, consideration of neurological manifestations of the lower extremities will not be considered herein.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).  

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4. 40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  38 C.F.R. § 4. 40.  It is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

a. Prior to March 18, 2014

A November 2008 VA medical record, the Veteran reported low back pain.  There was normal posture and no limp.  

A December 2008 VA examination was conducted.  The Veteran reported having stiffness due to her spine condition, but no numbness or loss of bladder or bowel control.  She reported constant pain in the low back that traveled to the legs, and reported that the pain was crushing, squeezing, burning, aching, oppressing, sharp, sticking, cramping, and throbbing.  She reported that pain level was at a 10 (from 1 to 10 on the pain scale), and pain could be elicited by physical activity and stress, and also came spontaneously.  Pain was relieved by Flexeril and Naproxsyn, and treatment included chiropractic and physical therapy.  The Veteran reported one incapacitating episode in November 2007 that lasted for one day, one in April 2008 that lasted for 2 days, and one in August 2008 that lasted for 3 days, and she reported that a physician recommended bed rest each time.  She reported the following functional impairments:  pain, stiffness, and difficulty with walking and going to the bathroom.  It was noted that her gait and posture were within normal limits, and she did not require any assistive device for ambulation.  Examination revealed no evidence of radiating pain on movement, but muscle spasm was present in the right paraspinal muscles.  There was diffuse lumbar tenderness noted.  There was no ankylosis of the lumbar spine.  Range of thoracolumbar motion was as follows:  flexion to 90 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 10 degrees, with pain at the end of all ranges of motion.  The joint function of the spine was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The diagnosis was lumbar degenerative disc disease, L4-5, and the effect of the condition on the claimant's daily activity was decreased weight bearing and lifting ability.

In a May 2009 VA record, the Veteran reported doing well with her back exercises.  There was a normal gait and posture.  

On a VA examination in December 2009, the Veteran reported limitations in walking because of her spine condition, and stated that on average she can walk 200 feet, and that it took 10 minutes to accomplish this.  She had not experienced falls due to her spine condition, and reported the following symptoms associated with the spinal condition:  stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  She also reported weakness of the spine and leg. She did not experience any bladder problems, but reported constant low back pain that traveled to the right leg.  .She indicated that the pain level was severe, could be exacerbated by physical activity, and was relieved by rest and Naproxsyn and Flexeril.  During flare-ups she experienced functional impairment which was described as pain, weakness, incoordination, decreased speed, and limitation of motion of the joint, described as difficulty bending.  Treatment included a TENS unit, heating pads, and Naproxsyn.  She reported she never was hospitalized and did not have any surgery for this condition.  She states that her condition, in the past 12 months, had not resulted in any incapacitation.  She reported overall functional impairments of being limited in daily tasks such as house work, shopping, and taking care of the kids.  It was noted that she was able to brush her teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress herself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  It was also noted that she had been unemployed since 2005.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, muscle spasms were absent, no tenderness was noted, and there was no guarding of movement.  The examination also did not reveal any weakness, and muscle tone was normal.  There was also no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was as follows:  flexion to 90 degrees, with repetitive range of motion possible with no additional degree of limitation of motion.  Extension was to 20 degrees, right and left lateral flexion were to 25 degrees, and right and left rotation were to 30 degrees, with pain at all the end ranges of motion.  It was noted that the joint function of the spine was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Inspection of the spine revealed symmetry of spinal motion with normal curves of the spine.  Examination also revealed no sensory deficits, no lumbosacral motor weakness, and no signs of lumbar intervertebral disc syndrome.

In a March 2010 VA record, the Veteran reported chronic back pain.  The pin was mainly in the mid lower back.  The pain limited her activities.  There was no relieve with TENS unit, rehab exercises, and medications.  In a November 2012 VA record, the Veteran reported low back pain that worsened about 1.5 years ago.  She denied bowel and bladder incontinence.  The pain was 9/10.

In an August 2012 VA record, the Veteran reported low back pain of the lower lumbar area.  The pain was 8/10, sharp, and achy.  The pain was worsened with walking and standing and increased activity.  Pain was worse in the morning and getting up form sitting.  Pain was better with rest.  Upon examination, toe standing increased pain and heel standing was not painful.  There was flexion to 100 degrees that was painful, extension to 30 degrees with was not painful, right lateral bending to 25 degrees that was non-painful, left lateral bending to 25 degrees that was painful, and right and left lateral rotation to 50 degrees that was non-painful.  There was normal lower extremity strength.  A myelogram noted degenerative changes at L3-4 through L5-S1.  Examination of the lower paraspinal area was found to be exquisitely tender.  

A January 2013 VA record noted chronic low back pain.  She denied bowel or bladder incontinence.  The pain was sharp, achy, burning, with severe tightness.  The pain was 8/10.  Pain was constant and was aggravated by lifting, bending over, sitting in vehicle for long time, and with prolonged standing.  The pain interfered with sleep and physical activity.  Upon examination, there was a slow and guarded gait.  There was increased lumbar lordosis, stooped sitting and standing postures with mild levorotoscoliosis of the lumbar are.  Flexion was decreased by 25 percent, extension was decreased by 50 percent, right and left rotation were decreased by 25 percent, right SB was decreased by 25 percent and left SB was decreased by 50 percent.  The Board thus extrapolates that there was flexion to 68 degrees, extension to 15 degrees, right and left rotation to 23 degrees, right lateral flexion to 23 degrees, and left lateral flexion to 15 degrees.  The combined range of motion was thus 167 degrees.  In a March 2013 VA record, the Veteran reported chronic low back pain.  

The Board finds that prior to March 18, 2014, a rating in excess of 10 percent is not warranted for the service-connected lumbar disability.  The evidence does not demonstrate forward flexion greater than 30 degrees but not greater than 60 degrees; or combined lumbar range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes lasting at least two weeks but less than four weeks during the past 12 months.  Rather, on VA examinations in 2008 and 2009, there was essentially full forward flexion, and nearly full range of thoracolumbar spine motion, with the combined ranges of motion of the thoracolumbar spine greater than 120 degrees.  August 2012 VA record noted flexion to 100 degrees.  A January 2013 record found forward flexion was to approximately 68 degrees.  At no point did functional limitation further limit range of motion.  While there were findings on the VA examinations of limitation of extension, pain, stiffness, fatigue, weakness, and tenderness and spasms in the lumbar spine, the Veteran did not have an abnormal gait or abnormal spinal contour.  While she reported having flare-ups, she only reported 3 incapacitating episodes, each of which lasted less than a week.  Thus, a review of the evidence record shows that prior to March 18, 2014, the lumbar spine disability was not manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 10 percent rating.  38 C.F.R. § 4.7. 

The Board has also considered the Veteran's complaints of low back pain and potential additional limitation of functioning resulting therefrom, under the provisions of 38 C.F.R. §§ 4. 40, 4.45, for all rating codes potentially applicable to his disability.  However, there is insufficient  evidence to conclude that her low back pain and associated symptoms caused such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4. 40 or 38 C.F.R. § 4.45 or the holding in DeLuca.  There was no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 10 percent rating assigned, prior to March 18, 2014.  While the Veteran no doubt experienced impairment due to her service-connected lumbar disability, her functional impairment would need to be equivalent to forward flexion of the thoracolumbar spine not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or ankylosis, in order for an increased rating to be assigned, and this has simply not been shown.  38 C.F.R. § 4.7, 4.40, 4.45.  In summary, the preponderance of the evidence reflects that the lumbar spine disability was not more than 10 percent disabling at any time during the appeal period prior to March 18, 2014.  

Thus, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

b.  On and after March 18, 2014

A March 18, 2014 VA examination was conducted.  The diagnoses included degeneration of intervertebral disc, L4-L5 with radiculopathy, and lumbosacral spondylosis.  She reported having chronic lower back pain every day, and that some days were better than others.  She reported her pain level was 10 out of 10, and that she was ambulatory into the appointment with a slow gait and the use of a cane.  She reported that some days she had pain radiating down her right leg and she had to use the cane to stabilize herself.  She reported that some days the pain was so bad she was unable to get out of bed.  She reported having flare-ups that impacted the function of her thoracolumbar spine, and that the flare-up symptoms included pain and stiffness, that the flare-ups occurred 65 times a year, that they lasted 24-48 hours, and that she was severely limited by flare-ups and states she had to be in bed all day and could not do anything.  Range of motion testing showed that flexion was to 40 degrees, extension was to 5 degrees, and right and left lateral flexion and right and left rotation were to 10 degrees, with pain at the end of all ranges of motion.  The Veteran was unable to perform repetitive-use testing with 3 repetitions, and it was noted that she had limited range of motion with the initial testing, that she requested assistance in getting to a standing position, and she was unable to perform repetitive use testing safely.  It was noted that she had additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  It was also noted that she had functional impairment, including less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with standing, sitting, and/or weight-bearing.  The examiner noted that pain, weakness, and fatigability, could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examiner estimated that the Veteran would have an additional 10 to 15 degrees of loss of range of motion during flare-ups, and that she was unable to perform repetitive use testing that day due to a flare-up of lower back pain at that time.  Examination revealed tenderness on palpation to the posterior lumbar spine, and guarding or muscle spasm of the thoracolumbar spine, severe enough to result in abnormal spinal contour.  Examination revealed no atrophy.  It was noted that she had radiculopathy of the lower extremities, but no other neurological abnormalities or findings related to the thoracolumbar spine.  It was noted that he did not have IVDS (intervertebral disc syndrome) of the thoracolumbar spine.  It was noted that she used a brace regularly, a cane constantly, and a walker occasionally, depending on the severity of her pain.  It was noted that imagining studies had been performed and arthritis was documented.  The examiner indicated that the Veteran's thoracolumbar spine condition impacted her ability to work, and limited what she could lift, how far she could walk, and how long she could sit and stand.  The examiner also indicated that the Veteran's chronic lower back pain greatly impacted her ability to perform basic daily task such as she was not able to go to the grocery store without her husband or children to come along and carry groceries, and standing and prolonged sitting exacerbated her pain, and she was unable to perform basic tasks such as bending at the waist or squatting.  

In a March 25, 2014 private record, the Veteran reported chronic back pain.  An MRI report noted advanced and chronic intervertebral disc space narrowing.  

The Board finds that on and after March 18, 2014, a 40 percent rating is warranted.  The VA examiner found flexion to 40 degrees.  Notably, however, the examiner noted that upon flare-ups, the Veteran would 10 to 15 degrees of loss of range of motion.  The Veteran reported that she had essentially weekly flare-ups that lasted 1-2 days.  Resolving all doubt in favor of the Veteran, the Board finds that this more nearly approximates forward flexion to 30 degrees or less.  

A 50 percent evaluation, however, is not for assignment as at no point during this time period has there been evidence of unfavorable ankylosis.  Rather, the VA examiner found range of motion from 5 degrees extension to 25 or 30 degrees of flexion, with right and left lateral flexion and right and left rotation to 10 degrees.  Even considering additional functional loss due to pain, including less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with standing, sitting, and/or weight-bearing, the limitations did not approximate that the spine was fixed.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, based on the foregoing, the Board finds that a 40 percent rating, but no higher, for the lumbar spine disability is warranted on and after March 18, 2014.  The Board also notes that although there is evidence of DDD, the Veteran does not assert, and the evidence does not show, she has been prescribed bed rest or experienced incapacitating episodes of at least six weeks during a 12 month period.  Recognition is given to the Veteran's reports of having flare ups as well as limitations in activities due to her lumbar back pain, however, she has not been prescribed bed rest by a physician for at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  Accordingly, those provisions do not provide for a rating in excess of 40 percent. 

Based on the foregoing, the Board finds that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 40 percent, effective prior to March 18, 2014.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

c.  On and after March 4, 2016

A March 4, 2016 VA examination was conducted.  The Veteran's diagnoses were listed as degenerative arthritis of the spine and degenerative disc disease, historical.  She reported symptoms of aching during the day and at night, which was noted to be typical for degeneration.  She also described sharp pain, which appeared to be mechanical, and that she got pain every day and stiffness in the morning.  She took Motrin and Flexeril.  There was no indication of radiculopathy.  She denied flare-ups, functional loss, or functional impairment.  Range of motion testing revealed that flexion, extension, right and left lateral flexion, and right and left lateral rotation were all limited to 30 degrees.  The examiner, however, noted that flexion would need to be discounted because the Veteran reportedly flexed to 70 degrees getting out of a chair, but would not flex beyond 30 during the examination.   The examiner noted that she had very mild degeneration which would not limit her range of motion.  The examiner noted that there was no pain noted on examination, even on weight bearing, and there was no objective evidence of tenderness or pain on palpation of the joints or soft tissue of the thoracolumbar spine.  She was able to perform repetitive use testing, with no additional loss of function or range of motion after three repetitions.  The examiner opined that her functional ability was not significantly limited by pain, weakness, fatigability, or incoordination, with repeated use over a period of time.  She had no guarding or muscle spasm.  Muscle strength testing was normal and she had no muscle atrophy on examination.  There was no ankylosis, and she had no other neurologic abnormalities or findings related to her thoracolumbar spine condition.  She did not have IVDS of the thoracolumbar spine.  It was noted that she regularly used a brace for her back.  The examiner indicated that the Veteran's thoracolumbar spine condition did not impact her ability to work.

The Board finds an evaluation in excess of 40 percent is not warranted on and after March 4, 2016.  The evidence of record does not support a finding of ankylosis of the lumbar or entire spine.  Rather, when the Veteran was examined in 2016, she was able to demonstrate forward flexion of 30 degrees, as well as range of motion to 30 degrees in all other directions.  Similarly, while VA records reflect complaints of chronic back pain, ankylosis has not been noted or diagnosed.  Further, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations of the Veteran's service connected lumbar disability.  Even if considering additional functional loss, however, the effects do not more nearly approximate ankylosis of the lumbar spine. 

The Board also notes that the Veteran does not assert, and the evidence does not show, she has been prescribed bed rest or experienced incapacitating episodes of at least six weeks during a 12 month period.  Recognition is given to the Veteran's reports of having flare ups as well as limitations in activities due to lumbar back pain, however, she has not been prescribed bed rest by a physician for at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  Accordingly, those provisions do not provide for an increased evaluation. 


As the preponderance of evidence is against his claim, the appeal for a rating in excess of 40 percent for lumbar DDD, L4-5, effective from March 4, 2016, is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

The Board has also considered whether a separate rating is required for any neurological component of the Veteran's lumbar spine disability, for any of the aforementioned periods.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran has consistently denied bowel or bladder incontinence or other neurologic abnormalities that are not already separately service-connected.  Thus, no separate evaluations are warranted on that basis.  

3.  Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's submucosal uterine fibroid, or lumbar DDD, L4-5, are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms related to submucosal uterine fibroids include pelvic pain and bleeding, which are expressly contemplated in the rating criteria.  Moreover, her symptoms of limitation of motion and other functional loss, including pain, limitation on activities, and neurological complications are expressly contemplated by the rating criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

ORDER

A rating in excess of 10 percent for fibroids is denied.

A rating in excess of 10 percent prior to March 18, 2014, for the lumbar spine disability is denied.

A rating of 40 percent, but no higher, on and after March 18, 2014, for the lumbar spine disability is denied.

A rating in excess of 40 percent effective on and after March 4, 2016, for the lumbar spine disability is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


